Citation Nr: 1428017	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-40 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for coronary artery disease to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for pancreatitis as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for dementia, anxiety disorder, depressive disorder, and psychosis to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for scabies to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to initial disability rating in excess of 20 percent for the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He was awarded a Combat Infantryman's Badge for service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran requested a RO hearing in his Substantive Appeal dated in January 2011.  A hearing before the RO was scheduled in April 2012.  However, in an April 2012 statement, the Veteran indicated that he was unable to attend the hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to initial disability rating in excess of 20 percent for the service-connected diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era and he engaged in combat with the enemy.   

2.  The Veteran has a current diagnosis of coronary artery disease.  

3.  The Veteran did not manifest recurrent or chronic symptoms of pancreatitis during active service or continuously in the years since active service.  

4.  Pancreatitis did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, is not etiologically related to active service or to a service-connected disability, and is not proximately due to or aggravated by the service-connected diabetes mellitus but is proximately due to alcohol use.     

5.  The Veteran did not manifest recurrent or chronic symptoms of hypertension during active service or continuously in the years since active service.  

6.  Hypertension did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, is not etiologically related to active service or to a service-connected disability, and is not proximately due to or aggravated by the service-connected diabetes mellitus.   

7.  The Veteran did not manifest recurrent or chronic symptoms of dementia during active service or continuously in the years since active service.  

8.  Dementia did not manifest during the Veteran's active service, did not manifest within one year of separation from active service, is not etiologically related to active service or to a service-connected disability, and is not proximately due to or aggravated by the service-connected diabetes mellitus but is proximately due to alcohol use.      

9.  A psychosis did not manifest during the Veteran's active service, did not manifest within one year of separation from active service but first manifested over 30 years after service, and is not etiologically related to active service or to a service-connected disability, and is not proximately due to or aggravated by the service-connected diabetes mellitus.    

10.  The Veteran does not currently have a diagnosis of an anxiety or depressive disorder.  

11.  The Veteran did not manifest recurrent or chronic symptoms of scabies during active service or continuously in the years since active service.  

12.  Scabies did not manifest during the Veteran's active service, is not etiologically related to active service or to a service-connected disability, and is not proximately due to or aggravated by the service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for dementia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for a psychosis, anxiety disorder, and depressive disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for scabies have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in May 2009, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In June 2009, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claims.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from September 2007 to March 2012 are associated with the claims file.  The Veteran submitted private medical evidence including records from Dr. R.R. in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in April 2008, June 2009, January 2012, and March 2012 to obtain medical evidence as to the nature and etiology of the claimed hypertension, coronary artery disease, dementia, depression., anxiety, psychosis, scabies, and pancreatitis.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran to the extent possible due to the Veteran's dementia, a solicitation of history and symptomatology from the Veteran's spouse, and an examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the Veteran had the claimed disability and whether the claimed disabilities are related to service and/or a service-connected disability were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

II.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Cardiovascular disease, psychosis, and organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2013). 

Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  Id.  

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, is a disease for which service connection may be presumed due to an association with exposure to herbicide agents.  Id.  

38 C.F.R. § 3.309(e) specifically states that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Initial Matters

The evidence establishes that the Veteran engaged in combat with the enemy in active service.  Service records show receipt of the Combat Infantryman's Badge for active service in Vietnam during the Vietnam era.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable.  For direct service connection for a diagnosed disability, the evidence as to each claimed disorder must still show a current disability and a nexus between that disability and those service events.  See Gregory, 8 Vet. App. at 567; see also Kessel, 13 Vet. App. at 17-19.

The evidence of record shows that the Veteran served in the Republic of Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f). 


Analysis: Service Connection for Coronary Artery Disease

The Veteran asserts that he has coronary artery disease due to his service in Vietnam and exposure to herbicide agents.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran currently has coronary artery disease.  Private medical records from Dr. Rivera Roman show diagnoses of coronary artery disease in April, June, and August 2007.  A March 2012 VA examination report notes a diagnosis of coronary artery disease since June 2005.  VA treatment records show that the Veteran was prescribed isosorbide dinitrate for the heart in October 2007, February 2008, January 2009, and in February 2011.  This competent and credible evidence weighs in favor of the claim for service connection.  

The March 2012 VA examination report notes that the examiner spoke with the Veteran's wife and Dr. Bethsaida and both indicated that the Veteran did not have a history of ischemic heart disease.  However, the examiner noted that the Veteran had a diagnosis of coronary artery disease in June 2005 and hypertension.  The examiner stated that the Veteran was not on any cardiac medications at that time but the examiner does not address the VA treatment records showing an active prescription of isosorbide dinitrate.  The examiner indicated that there was no documentation of any cardiac function testing and the Veteran was unable to do MET's testing due to being bedridden, but the Veteran showed signs of shortness of breath, dyspnea, and angina.  After affording the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of coronary artery disease and is currently prescribed medication for this disease.  

Coronary artery disease is presumed to be service-connected when a veteran has had Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  As discussed above, the evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  In resolving all reasonable doubt in the Veteran's favor, the claim of service connection for coronary artery disease is granted. 

Analysis: Service Connection for Hypertension

The Veteran asserts that the hypertension is proximately due to the service-connected diabetes mellitus Type II.  See the May 2009 statement from the Veteran.  

The claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  The claimed disorders and diseases are not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  Hypertension is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension. 

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

After a review of all the evidence, the Board finds that, although the Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, he did not sustain a vascular injury or disease during service, or experience chronic symptoms of hypertension during service.  The Veteran does not assert or describe that such vascular injury or disease occurred in service.  The evidence shows no diagnosis of hypertension in service or for many years thereafter.  

The service examination reports dated in June 1965, September 1968, and August 1969 indicate that examination of the heart and vascular system was normal.  Blood pressure readings were 120/70, 124/74, and 120/74, respectively.  The blood pressure readings recorded in the service records are not 160/90 or higher.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 which defines hypertension in Note 1.  "Hypertension" is defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  The Veteran's in-service blood pressure readings do not meet VA's definition or Dorland's definition of hypertension.  VA's definition requires that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Board next finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation.  There is no medical evidence of a diagnosis of hypertension within one year from service separation.  The Veteran was afforded a VA examination in August 1971 and his blood pressure reading was 112/64.  The post service medical evidence shows that hypertension first manifested in 2005.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the competent and credible evidence establishes that the Veteran's hypertension did not manifest to a compensable degree within a year of service separation but first manifested over 30 years after service separation.  

The Board also finds that the Veteran did not experience continuous symptoms of hypertension since service separation.  The post service treatment records show that the Veteran sought medical treatment for hypertension over 30 years after service separation.  The Veteran has not presented any competent evidence of hypertension symptoms since separation from service until the time of the diagnosis of hypertension in 2005.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not experience chronic hypertension symptoms in service and he did not experience continuous post service hypertension symptoms.  See 38 C.F.R. § 3.303(b).  The medical evidence of record does not establish chronic symptoms in service or continuous symptoms after service.  The Veteran does not provide any lay evidence or other evidence of chronic hypertension symptoms in service or after service.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.303(b) for chronic in service symptoms and continuous post service symptoms is not warranted. 

Finally, the Board finds that there is no competent evidence that relates the hypertension to an in-service event or injury or medically relates the hypertension to a service-connected disability.  

The weight of the competent and credible evidence establishes that the hypertension is not related to active service and is not caused by or aggravated by a service-connected disability including the diabetes mellitus.  The Veteran was afforded a VA examination in April 2008.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history to the extent possible in light of the Veteran's dementia, considered the Veteran's spouse's reported history of the Veteran's symptoms and disease, examined the Veteran, and offered an opinion that the hypertension was not caused by the diabetes mellitus.  The examiner noted that the hypertension was diagnosed prior to the diabetes mellitus.  The examiner indicated that the hypertension was diagnosed in 2005 and the diabetes mellitus had its onset in 2007.  The examiner opined that the hypertension was more likely than not related to chronic smoking not the diabetes mellitus.  The examiner further stated that the hypertension was not a complication of the diabetes mellitus but the hypertension pre-existed the diabetes mellitus by two years and the hypertension was not worsened or increased in severity due to the diabetes mellitus.  

The Veteran was afforded another VA examination in June 2009.  The examiner stated that as per the review of the medical records, the hypertension was diagnosed in 2005 and predated the diagnosis of diabetes mellitus.  The examiner opined that the hypertension was not likely due to the diabetes.  The VA medical opinions are competent and credible evidence which weigh against the claim for service connection for hypertension.  

The Veteran has related the hypertension to the service-connected diabetes mellitus.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  It is not shown that the Veteran has any medical expertise and training to diagnose hypertension or to provide a medical opinion as to the cause of the hypertension.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Such a diagnosis requires clinical blood pressure readings which are neither found within the record during or immediately following his service period.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran or other laypersons are not competent to perform.  The Veteran has not submitted or identified any competent evidence which medially relates the hypertension to the diabetes mellitus for shows that the diabetes mellitus caused the hypertension.   

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, on a direct and secondary basis, as a presumptive disease, and as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis: Service Connection for Dementia, Anxiety Disorder, Depressive Disorder, and Psychosis, and Pancreatitis

The Veteran asserts that he has dementia and pancreatitis due to the service-connected diabetes mellitus.  See the May 2009 statement and the September 2010 VA Form 9.  

Initially, regarding the claim for service connection for dementia, the Board notes that the RO adjudicated the matter on appeal as a claim for service connection for dementia, depression, anxiety, and a neuropsychiatric disorder.  However, as reflected on the title page, consistent with recent case law, the Board considers the appeal as encompassing not just dementia but other diagnosed psychiatric disorders reflected in the record to include dementia, depression, anxiety, and psychosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the dementia, psychiatric disorders, and pancreatitis did not manifest in service and are not otherwise related to active service or to the service-connected diabetes mellitus.  The Board finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of dementia, psychosis, or pancreatitis in service or recurrent symptoms after service, and the current dementia, psychosis, and pancreatitis are not related to his period of active service or to the service-connected diabetes mellitus.  The weight of the evidence establishes that the current dementia and pancreatitis are due to alcohol use.  The Board finds the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of anxiety disorder or depressive disorder. 

The Board finds that, although the Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, he did not sustain an injury or disease to the pancreas or brain during service, or experience chronic symptoms of dementia, a psychiatric disorder, or pancreatitis during service.  The Veteran does not assert or describe any such injury or disease occurred in service.  The Veteran only makes a general assertion that the dementia, psychiatric disorder, and pancreatitis are complications of and are due to the service-connected diabetes mellitus.  

The weight of the evidence shows that the Veteran did not have complaints, treatment, or diagnosis of dementia, psychiatric disorder, or pancreatitis in active service.  The service examination reports dated in June 1965, September 1968, and August 1969 indicate that examination of the neurological and endocrine system were normal.  In September 1968 and August 1969, the Veteran denied having depression or excessive worry, loss of memory or amnesia, or nervous trouble.  The Veteran has not presented any competent evidence of recurrent dementia, a psychiatric disorder, or pancreatitis symptoms in service or since separation from service.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not experience chronic dementia, a psychiatric disorder, or pancreatitis symptoms in service and he did not experience recurrent post service dementia, psychiatric, or pancreatitis symptoms.  

The Board next finds that dementia did not manifest to a compensable (10 percent) degree within a year of service separation.  There is no medical evidence of a diagnosis of dementia within one year from service separation.  The Veteran was afforded a VA examination in August 1971 and dementia was not detected or diagnosed.  The post service medical evidence shows that alcohol induced dementia was first diagnosed in June 2008.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the competent and credible evidence establishes that the Veteran's dementia did not manifest to a compensable degree within a year of service separation but first manifested over 35 years after service separation.  

The Board finds that psychosis did not manifest to a compensable (10 percent) degree within a year of service separation.  There is no medical evidence of a diagnosis of dementia within one year from service separation.  The Veteran was afforded a VA examination in August 1971 and psychosis was not detected or diagnosed.  The post service medical evidence shows a diagnosis of psychosis in 2008.  See the October 2008 VA treatment record.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson, supra.  The weight of the competent and credible evidence establishes that the Veteran's psychosis did not manifest to a compensable degree within a year of service separation but first manifested over 35 years after service separation.  

Review of the record shows that pancreatitis was first diagnosed in 2006.  A March 2007 record from Dr. R.R. indicates that the Veteran had pancreatitis with probable ascistis from involvement of the liver (alcoholism) and the Veteran was referred to the emergency room.  The June 2009 VA examination report indicates that the Veteran's spouse reported that in 2006, the Veteran was admitted to the hospital with severe abdominal pain.  The diagnosis was pancreatitis. The Veteran was discharged home without complications and they reported no recurrence.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson; supra.  The weight of the competent and credible evidence establishes that the Veteran's pancreatitis first manifested almost 35 years after service separation.  

Finally, the Board finds that there is no competent evidence that relates the dementia, psychosis, and pancreatitis to an in-service event or injury or medically relates these disorders to the service-connected diabetes mellitus.  The weight of the competent and credible evidence establishes that the dementia and pancreatitis first manifested almost 35 years after active service and are not caused by or aggravated by the service-connected diabetes mellitus but were caused by alcohol use.   

The Veteran was afforded a VA examination in June 2009.  The VA examiner reviewed the claims file and noted that VA hospital records showed that in 2006, pancreatitis was diagnosed.  The examiner noted that dementia was diagnosed in 2008.  The examiner opined that the pancreatitis was diagnosed in 2006, prior to the onset of the diabetes mellitus and was not by the diabetes mellitus.  The examiner further stated that alcohol induced dementia was diagnosed in June 2008.  The examiner stated that the Veteran was well known to him and had a history of heavy alcohol intake since he was 16 years old.  The examiner noted that the chronic and continuous use of alcohol can lead to physical and mental sequela.  The examiner further stated that alcohol induced persisting dementia and diabetes mellitus were two different distinct medical conditions and were not related to one another.  The examiner stated that the alcohol induced dementia was the Veteran's only current mental health disorder and there was no anxiety or depression disorders and the Veteran did not fulfil the diagnostic criteria for anxiety or depression.  

The January 2012 VA psychiatric examination report indicates that the examiner opined that the dementia, Alzheimer's type, was not related to the Veteran's service-connected disabilities in terms of anatomy, pathophysiology, or etiology.  

The weight of the competent and credible evidence establishes that the psychosis not otherwise specified first manifested over 35 years after active service and is not related to active service or a service-connected disability.  The January 2012 VA psychiatric examination report indicates that the examiner opined that the psychosis not otherwise specified was not related to military service.  The examiner noted that the Veteran's military service did not cause any impairment in the Veteran's social and occupational functioning and the Veteran had been gainfully employed with the post office and had retired due to age and duration of service.  The examiner noted that the Veteran sought psychiatric care in 2007 and opined that a temporal relationship between the neuropsychiatric disorder and the service-connected conditions was not established. 

The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of an anxiety disorder or a depressive disorder.  See the June 2009 and January 2012 VA examination reports.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The Veteran himself has related the dementia and pancreatitis to the service-connected diabetes mellitus.  The Veteran, as a lay person, is not competent to provide a medical opinion as to the etiology of the dementia and pancreatitis.  See Kahana, 24 Vet. App. at 435.  An opinion as to the etiology and onset of dementia and pancreatitis falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  The Board finds that the medical evidence obtained at the June 2009 and January 2012 VA examinations outweigh the Veteran's own lay assertions that the dementia and pancreatitis are caused by the diabetes mellitus.  The Veteran has not submitted or identified any competent evidence that supports his contentions that the diabetes mellitus caused the dementia and pancreatitis.  

The claim of service connection for dementia, psychosis, and pancreatitis on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  These disorders are not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e). 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for dementia, psychosis, anxiety disorder, depressive disorder, and pancreatitis on a direct and secondary basis and as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis: Service Connection for Scabies

The Veteran asserts that he has scabies due to the service-connected diabetes mellitus.  See the May 2009 statement and the September 2010 VA Form 9.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the diagnosis of scabies did not manifest in service and is not otherwise related to active service or to the service-connected diabetes mellitus.  The Board finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of a skin disorder in service or recurrent symptoms after service, and the current skin disorder is not related to his period of active service or to the service-connected diabetes mellitus.  

The Board finds that, although the Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy, he did not sustain an injury or disease to the skin during service, or experience chronic symptoms of scabies during service.  The Veteran does not assert or describe any such injury or disease occurred in service.  The Veteran only makes a general assertion that the scabies is a complication of and is due to the service-connected diabetes mellitus.  

The weight of the evidence shows that the Veteran did not have complaints, treatment, or diagnosis of scabies in active service.  The service examination reports dated in June 1965, September 1968, and August 1969 indicate that examination of the skin was normal.  In September 1968, the Veteran denied having a skin disease.  The Veteran separated from service in August 1969.  The Veteran has not presented any competent evidence of recurrent scabies symptoms in service or since separation from service.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not experience chronic scabies symptoms in service and he did not experience recurrent post service scabies symptoms.  

Review of the record shows that scabies was first diagnosed in March 2009, almost 40 years after service separation.  The post service medical evidence shows that scabies was diagnosed when the Veteran was a patient at a VA hospital in March 2009.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the competent and credible evidence establishes that the Veteran's scabies first manifested almost 40 years after service separation.  

Finally, the Board finds that there is no competent evidence that relates the scabies to an in-service event or injury or medically relates the scabies to the service-connected diabetes mellitus.  The weight of the competent and credible evidence establishes that the scabies first manifested almost 40 years after active service and is not caused by or aggravated by the service-connected diabetes mellitus.  

The Veteran was afforded a VA examination in June 2009.  The VA examiner reviewed the claims file and noted that VA hospital records showed that in March 2009, the Veteran was treated for scabies with permetrin which mildly improved his generalized pruritus.  Examination revealed a diffuse skin rash in the extremities and trunk.  The diagnosis was scabies.  The examiner opined that the scabies was diagnosed in March 2009 during his last admission to the VA hospital and this condition, per medical literature review, was not etiologically related to diabetes mellitus and was not secondary to the Veteran's diabetes mellitus.   

The Veteran himself has related the scabies to the service-connected diabetes mellitus.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of scabies falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  It is not shown that the Veteran has any medical expertise or training to diagnose a skin disorder or to provide a medical opinion as to the cause of the skin disorder and whether diabetes mellitus caused the skin disorder.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  The Board finds that the medical evidence obtained at the June 2009 VA examination outweighs the Veteran's own lay assertions that the scabies is caused by the diabetes mellitus.  The Veteran has not submitted or identified any competent evidence that supports his contentions that the diabetes mellitus caused the scabies.  

The claim of service connection for scabies on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  This skin disorder is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e). 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for scabies on a direct and secondary basis and as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for coronary artery disease is granted.   

Service connection for pancreatitis is denied.

Service connection for dementia is denied. 

Service connection for a psychosis, anxiety disorder, and a depressive disorder is denied.

Service connection for scabies is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected diabetes mellitus type II.  Review of the record shows that the Veteran was last afforded a VA examination in 2009.  VA treatment records dated in November 2010 show that the Veteran's insulin dosage was increased and his diabetes was uncontrolled.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the current severity of the service-connected diabetes mellitus.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The RO should obtain copies of all records of VA treatment for the service-connected diabetes mellitus type II since March 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO should contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the diabetes mellitus type II.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of treatment rendered the Veteran for the service-connected diabetes mellitus type II from the VA healthcare system since March 2012.  

2.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected diabetes mellitus type II. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected diabetes mellitus type II.  The claims folder must be made available to the examiner.  All indicated tests and studies should be accomplished and the findings reported in detail. 

The examiner should provide an opinion as to whether the Veteran requires insulin, a restricted diet, and regulation of activities due to the diabetes mellitus.  The examiner should provide an opinion as to whether the diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetes care provider plus complications that would not be compensable if separately evaluated; or requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either causes progressive loss of weight and strength or complications that would not be compensable if separately evaluated. 

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

4.  After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


